833 F.2d 1022
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ulric McMILLAN d/b/a/ Atrum Graphics Studio, Appellant,v.The UNITED STATES, Appellee.
No. 87-1381
United States Court of Appeals, Federal Circuit.
October 9, 1987.

Before MARKEY, Chief Judge, RICH and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the General Services Administration Board of Contract Appeals (board), Docket Nos. 7029-COM, 7070-COM, and 7306-COM, concluding that the United States is entitled to claim an overpayment of $6,129.23 and denying McMillan's motion to reopen the evidentiary record, is affirmed.

OPINION

2
McMillan's unsupported attack on the government auditor merely disagrees with credibility determinations made by the administrative judge.  See Griessenauer v. Department of Energy, 754 F.2d 361, 364 (Fed.  Cir. 1985).  His contention that the board failed to consider his 1981 payroll records is refuted by the record.  The board correctly refused McMillan's motion to reopen the evidentiary record, because he failed to prove he was excusably ignorant of the evidence he wished to belatedly introduce.  See 1776 K St. Assocs. v. United States, 602 F.2d 354, 357 (Ct. Cl. 1979), cert. denied, 447 U.S. 905 (1980).


3
We affirm on the basis of the board's opinion because we do not find the decision fraudulent, arbitrary, capricious, or so grossly erroneous as to necessarily imply bad faith, or unsupported by substantial evidence.  41 U.S.C. Sec. 609(b) (Supp. 1987); see Erickson Air Crane Co. of Washington v. United States, 731 F.2d 819, 814 (Fed.  Cir. 1984).